Citation Nr: 0319848	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

The propriety of the initial noncompensable rating assigned 
following the grant of service connection for residual scars 
from a gunshot wound (GSW) to the right arm and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969.

This appeal arises from a May 2000 rating action that granted 
service connection and assigned an initial noncompensable 
rating for residual scars from a GSW to the right arm and 
back, effective July 29, 1999.  A Notice of Disagreement with 
the initial noncompensable rating assigned was received 
subsequently in May 2000.  Hence, the Board of Veterans' 
Appeals (Board) has characterized the issue in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
Statement of the Case (SOC) was issued in July 2000, and a 
Substantive Appeal was received in August 2000.  In October 
2000, the veteran testified during a hearing before an RO 
Decision Review Officer; the transcript of the hearing is of 
record.  A Supplemental SOC (SSOC) was issued in December 
2000.

In October 2001, the Board remanded this case to the RO for 
further development of the evidence and to consider whether 
the veteran had residuals of a GSW in addition to scars.  By 
rating action of July 2002, the RO confirmed and continued 
the noncompensable rating for the veteran's residual scars 
from a GSW to the right arm and back; an SSOC reflecting that 
denial was issued subsequently that month.

Also in July 2002, the veteran testified during a hearing 
before the undersigned Board Member (Veterans Law Judge) at 
the RO; the transcript of that hearing is of record.  

In February 2003, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).

REMAND

Pursuant to the Board's development of this claim, in April 
2003, the Board notified the appellant and his representative 
of the additional development - that he would be scheduled 
for a VA examination - at his address of record, but this 
correspondence was returned to the Board by the Post Office 
as undeliverable.  However, the veteran reported for the VA 
examination despite the April 2003 failure of initial notice.  
Hence, additional evidence added to the claims file since the 
RO's July 2002 SSOC is the report of that examination.  
However, the Board is unable to render a decision in this 
appeal on the basis of such evidence at this time. 

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  In view of the above, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. 
App. 384, 394 (1995)), the matter on appeal must be returned 
to the RO for consideration of the claim in light of the 
additional evidence added to the record since the July 2002 
SSOC. 

RO adjudication of the claim on appeal must include 
consideration of the pertinent regulatory criteria.  In this 
regard, the Board notes that, by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for rating skin disabilities, to 
include scars, as set forth in 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7800-7833.  See 67 Fed. Reg. 49596-49599 (July 
31, 2002).  Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, if the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000 (2000).  The Board finds that in connection with the VA 
examination in May 2003, the examiner furnished clinical 
findings that may be considered in rating the veteran's scars 
under the revised applicable criteria for rating skin 
diseases.  

The RO should adjudicate the claim in light of the former and 
the revised applicable criteria, in the first instance, to 
avoid any prejudice to the veteran.  See Bernard, 4 Vet. App. 
at 394.  If the RO again denies the claim, any SSOC issued 
should include citation to and discussion of all pertinent 
additional legal authority considered, to include the revised 
applicable criteria; such document would thus provide notice 
to the veteran and his representative of the revised 
applicable criteria, after which time they would have the 
appropriate opportunity to respond before the claims file is 
returned to the Board.  

The Board regrets that another remand of this matter will 
further delay a decision in this appeal, but finds that such 
action is necessary to ensure that the veteran is afforded 
full due process of law.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  After accomplishing any necessary 
notification and/or development action, 
the RO should adjudicate the claim for an 
initial compensable rating for residual 
scars from a GSW to the right arm and 
back in light of all pertinent evidence 
(to specifically include all that added 
to the record since the July 2002 SSOC) 
and legal authority (to specifically 
include the former and revised applicable 
criteria for rating skin diseases).  The 
RO should also specifically address the 
question of whether "staged rating" of 
the veteran's disability, pursuant to 
Fenderson, is warranted.

2.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent 
additional legal authority considered, 
and clear reasons and bases for the RO's 
determination), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


